Citation Nr: 0404034	
Decision Date: 02/11/04    Archive Date: 02/23/04	

DOCKET NO.  98-10 296A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than September 
20, 1999, for a grant of an evaluation of 100 percent for 
partial complex seizures. 

2.  Entitlement to an evaluation in excess of 10 percent for 
post-traumatic stress disorder (PTSD) for the period 
commencing February 14, 1995. 

3.  Entitlement to an evaluation in excess of 30 percent for 
PTSD for the period commencing September 20, 1999. 

4.  Entitlement to an increased evaluation for headaches, 
dizziness, and lightheadedness as a result of head trauma, 
currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Kenneth B. Mason, Attorney-at-
law


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from August 1974 to April 
1977.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in May 1998 and July 2000 by the VARO 
in St. Petersburg, Florida.  

In August 2002, the Board of Veterans' Appeals (Board) denied 
entitlement to an effective date earlier than September 20, 
1999, for a grant of an evaluation of 100 percent for partial 
complex seizures, denied a disability evaluation in excess of 
10 percent for PTSD for the period commencing February 14, 
1995, denied a disability evaluation in excess of 30 percent 
for PTSD for the period commencing September 20, 1999, and 
denied a disability evaluation in excess of 10 percent for 
headaches, dizziness, and lightheadedness as a result of head 
trauma.  The veteran and his representative appealed the 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In an order dated in August 2003, the Court 
vacated the Board's decision and remanded the case to the 
Board for further proceedings consistent with the joint 
motion of the parties.  Copies of the Court's order and the 
joint motion for remand have been placed in the claims file.  

The appeal is being remanded to the RO by way of the Appeals 
Management Center in Washington, D.C.  VA will notify the 
appellant should further action be required.  


REMAND

The joint motion of the parties referred to Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002) and Charles v. 
Principi, 16 Vet. App. 370 (2002) cases in which the Court 
indicated it had held that § 5103(a) required VA to inform a 
claimant of information or evidence necessary to substantiate 
a claim, as well as what evidence VA would seek to provide 
and what evidence the claimant was to provide.  The Court 
held in those cases that Board failure to enforce compliance 
with that requirement was remandable error.  It was indicated 
that none of the documents referenced by the Board in its 
August 2002 decision fulfilled the requirements that VA had 
to notify an appellant of information and evidence necessary 
to substantiate his claim and that such notice had to 
indicate what portion of any such information or evidence was 
to be provided by the appellant and what portion was to be 
provided by VA.  

In view of the foregoing, a remand in this case is required 
for compliance with the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. Law No. 106-475, 114 Stat. 2096.  

The Board notes that the most recent medical evidence of 
record is dated in 2000.  There is no indication from the 
evidence of record as to the veteran's psychiatric status 
subsequent thereto.  

In view of the foregoing, the case is REMANDED for the 
following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for VA and non-VA health care 
providers who have treated him for a 
psychiatric disorder at any time since 
2000.  With any necessary authorization 
from him, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran that are not 
currently of record.

2.  The RO should review the claims file 
and ensure that all notification action 
required by 38 U.S.C.A. § 5103(a) is 
completed.  In particular, the RO should 
inform the veteran that he is responsible 
for returning any releases provided by 
the RO in order to obtain any pertinent 
private treatment reports not already of 
record.  The RO should explain exactly 
what information is necessary to 
substantiate the claims on appeal.  A 
general form letter not specifically 
addressing the issues at hand is not 
acceptable.  The letter should inform the 
veteran of which portion of the 
information and evidence is to be 
provided by him and which part, if any, 
VA will attempt to obtain on his behalf.

3.  The veteran should be accorded a 
psychiatric examination in order to 
determine the current nature and extent 
of impairment attributable to his 
service-connected PTSD.  Any necessary 
testing should be accomplished.  A Global 
Assessment of Functioning Score should be 
provided and the examiner should state in 
his or her opinion the degree of 
impairment attributable to the various 
symptoms associated with the veteran's 
PTSD.  

4.  The RO should then follow any 
applicable regulations and directives 
implementing the provisions of the VCAA 
as to notice and development.  Following 
such development, the RO should review 
and adjudicate the claims.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case.  This 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, If otherwise in order.  By 
this REMAND the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, he is advised that 
the examination requested in this REMAND is deemed necessary 
to evaluate his claim and that his failure, without good 
cause, to report for any scheduled examination could result 
in the denial of his claim.  38 C.F.R. § 3.655 (2003).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



                       
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


